      Case 4:20-cv-05119-JTR    ECF No. 23    filed 04/19/21    PageID.1503 Page 1 of 13



                                                                     FILED IN THE
                                                                 U.S. DISTRICT COURT
 1                                                         EASTERN DISTRICT OF WASHINGTON



 2                                                             Apr 19, 2021
                                                                SEAN F. MCAVOY, CLERK
 3
 4
 5                           UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8   WILLIAM M.,                                   No. 4:20-CV-05119-JTR
 9
                  Plaintiff,
10                                                 ORDER GRANTING DEFENDANT’S
11                      v.                         MOTION FOR SUMMARY
                                                   JUDGMENT
12   ANDREW M. SAUL,
13   COMMISSIONER OF SOCIAL
     SECURITY,
14
15                Defendant.
16
           BEFORE THE COURT are cross-motions for summary judgment. ECF
17
     No. 18, 20. Attorney Cory Brandt represents William M. (Plaintiff); Special
18
     Assistant United States Attorney David Burdett represents the Commissioner of
19
     Social Security (Defendant). The parties have consented to proceed before a
20
     magistrate judge. ECF No. 9. After reviewing the administrative record and the
21
     briefs filed by the parties, the Court GRANTS Defendant’s Motion for Summary
22
     Judgment and DENIES Plaintiff’s Motion for Summary Judgment.
23
                                      JURISDICTION
24
           Plaintiff filed applications for Disability Insurance Benefits and
25
     Supplemental Security Income on March 6, 2014, alleging disability since July 6,
26
     2013, due to a heart attack with residual symptoms, high blood pressure, high
27
     cholesterol, and multiple strokes. Tr. 189-94, 207. The applications were denied
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 1
      Case 4:20-cv-05119-JTR      ECF No. 23    filed 04/19/21   PageID.1504 Page 2 of 13




 1   initially and upon reconsideration. Tr. 117-25, 128-38. Administrative Law Judge
 2   (ALJ) Mary Gallagher Dilley held a hearing on December 6, 2016, Tr. 29-65, and
 3   issued an unfavorable decision on August 18, 2017, Tr. 15-23. The Appeals
 4   Council denied Plaintiff’s request for review on May 24, 2018. Tr. 1-6. Plaintiff
 5   filed a civil action with this court and on May 2, 2019, the Court issued an order
 6   remanding the claim for further proceedings. Tr. 861-75.
 7         A remand hearing was held by ALJ Jesse Shumway on March 16, 2020. Tr.
 8   798-829. On March 31, 2020, ALJ Shumway issued an unfavorable decision. Tr.
 9   737-49. Plaintiff did not file written exceptions with the Appeals Council and the
10   Appeals Council did not review the ALJ’s decision; therefore, the March 2020 ALJ
11   decision became the final decision of the Commissioner which is appealable to the
12   district court pursuant to 42 U.S.C. § 405(g). Tr. 735. Plaintiff filed this action for
13   judicial review on July 24, 2020. ECF No. 1.
14                                STATEMENT OF FACTS
15         Plaintiff was born in 1969 and was 44 years old as of the alleged onset date.
16   Tr. 21. He has a high school education and a two-year degree in business
17   management. Tr. 36-37. Prior to the alleged disability, he last worked as a truck
18   driver in Oklahoma in 2008. Tr. 37, 208. He quit this job after his wife passed
19   away. Tr. 208. Plaintiff alleged his disability began in July 2013 when he had a
20   heart attack. Tr. 42, 208.
21         At the first hearing, Plaintiff testified his primary barrier to working was his
22   back pain, which limited the amount of time he could walk and sit, and his
23   unpredictable variations in blood pressure, which caused headaches,
24   lightheadedness, fatigue, and visual disturbances, necessitating multiple rest
25   periods throughout the day. Tr. 40, 43-47, 50-51. In May 2018 Plaintiff underwent
26   a renal artery angioplasty that resulted in substantial improvement in his labile
27   blood pressure events. Tr. 803, 1140-41. By July 2019, Plaintiff had returned to
28   work as a truck driver; he thus requested a closed period of disability.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 2
      Case 4:20-cv-05119-JTR      ECF No. 23    filed 04/19/21   PageID.1505 Page 3 of 13




 1                                STANDARD OF REVIEW
 2         The ALJ is responsible for determining credibility, resolving conflicts in
 3   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
 4   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
 5   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
 6   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
 7   only if it is not supported by substantial evidence or if it is based on legal error.
 8   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
 9   defined as being more than a mere scintilla, but less than a preponderance. Id. at
10   1098. Put another way, substantial evidence is such relevant evidence as a
11   reasonable mind might accept as adequate to support a conclusion. Richardson v.
12   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
13   rational interpretation, the Court may not substitute its judgment for that of the
14   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
15   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
16   administrative findings, or if conflicting evidence supports a finding of either
17   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
18   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
19   supported by substantial evidence will be set aside if the proper legal standards
20   were not applied in weighing the evidence and making the decision. Brawner v.
21   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
22                       SEQUENTIAL EVALUATION PROCESS
23         The Commissioner has established a five-step sequential evaluation process
24   for determining whether a person is disabled. 20 C.F.R. §§ 404.1520(a),
25   416.920(a); Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through
26   four, the claimant bears the burden of establishing a prima facie case of entitlement
27   to disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is met once a
28   claimant establishes that a physical or mental impairment prevents the claimant


     ORDER GRANTING DEFENDANT’S MOTION . . . - 3
      Case 4:20-cv-05119-JTR      ECF No. 23   filed 04/19/21   PageID.1506 Page 4 of 13




 1   from engaging in past relevant work. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).
 2   If a claimant cannot perform past relevant work, the ALJ proceeds to step five, and
 3   the burden shifts to the Commissioner to show that (1) the claimant can make an
 4   adjustment to other work; and (2) specific jobs which the claimant can perform
 5   exist in the national economy. Batson v. Commissioner of Social Sec. Admin., 359
 6   F.3d 1190, 1193-1194 (2004). If a claimant cannot make an adjustment to other
 7   work in the national economy, the claimant will be found disabled. 20 C.F.R. §§
 8   404.1520(a)(4)(v), 416.920(a)(4)(v).
 9                              ADMINISTRATIVE FINDINGS
10         On March 31, 2020, the ALJ issued a decision finding Plaintiff was not
11   disabled as defined in the Social Security Act.
12         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
13   activity between the alleged onset date and July 1, 2019, when he returned to work.
14   Tr. 739-40.
15         At step two, the ALJ determined Plaintiff had the following severe
16   impairments: coronary artery disease, lumbar degenerative disc disease, and labile
17   blood pressure. Tr. 740.
18         At step three, the ALJ found Plaintiff did not have an impairment or
19   combination of impairments that met or medically equaled the severity of one of
20   the listed impairments. Tr. 741.
21         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
22   he could perform light exertion level work with the following limitations:
23
           He cannot climb ladders, ropes, or scaffolds; he cannot crawl; he can
24         frequently perform all other postural activities; he can frequently use
25         foot controls; he cannot be exposed to extreme cold or to hazards,
           such as unprotected heights and moving mechanical parts.
26
     Id.
27
     ///
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 4
      Case 4:20-cv-05119-JTR       ECF No. 23   filed 04/19/21   PageID.1507 Page 5 of 13




 1          At step four, the ALJ found Plaintiff capable of performing his past relevant
 2   work as a cashier. Tr. 747.
 3          Alternatively, the ALJ found at step five that, based on the testimony of the
 4   vocational expert, and considering Plaintiff’s age, education, work experience, and
 5   RFC, Plaintiff was capable of making a successful adjustment to other work that
 6   existed in significant numbers in the national economy, including the jobs of
 7   electrical accessories assembler, marker, and wire worker. Tr. 747-48. The ALJ
 8   further found that Plaintiff would have been capable of performing other jobs were
 9   he further limited to sedentary exertional work with additional postural and
10   environmental limitations. Tr. 748-49.
11          The ALJ thus concluded Plaintiff was not under a disability within the
12   meaning of the Social Security Act at any time since the alleged onset date. Tr.
13   749.
14                                          ISSUES
15          The question presented is whether substantial evidence supports the ALJ’s
16   decision denying benefits and, if so, whether that decision is based on proper legal
17   standards.
18          Plaintiff contends the ALJ erred by (1) improperly rejecting medical opinion
19   evidence; (2) improperly rejecting Plaintiff’s subjective statements and the lay
20   witness statements; and (3) failing to conduct an adequate step four analysis.
21                                       DISCUSSION
22   1.     Medical opinion evidence
23          Plaintiff argues the ALJ erred by failing to properly consider the medical
24   opinion evidence of record. ECF No. 18 at 11-16. Plaintiff argues the ALJ
25   improperly rejected opinions from Drs. Hipolito, Marcelo, Drenguis, Miller, and
26   Hurley.
27          When a treating or examining physician’s opinion is contradicted by another
28   physician, the ALJ may reject that opinion for “specific and legitimate reasons,”


     ORDER GRANTING DEFENDANT’S MOTION . . . - 5
      Case 4:20-cv-05119-JTR      ECF No. 23     filed 04/19/21   PageID.1508 Page 6 of 13




 1   based on substantial evidence. Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir.
 2   1995); Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995). The specific and
 3   legitimate standard can be met by the ALJ setting out a detailed and thorough
 4   summary of the facts and conflicting clinical evidence, stating their interpretation
 5   thereof, and making findings. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.
 6   1989). The ALJ is required to do more than offer their conclusions, they “must set
 7   forth [their] interpretations and explain why they, rather than the doctors’, are
 8   correct.” Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988).
 9         The Commissioner may reject the opinion of a non-examining physician by
10   reference to specific evidence in the medical record. Sousa v. Callahan, 143 F.3d
11   1240, 1244 (9th Cir. 1998).
12         A.     Dr. Hipolito and Dr. Marcelo
13         Dr. Hipolito provided a medical report on April 5, 2016, stating Plaintiff was
14   capable of no more than sedentary work, would be expected to be off-task 50% of
15   a normal work day, and would be absent four or more days per month. Tr. 432-33.
16   She additionally opined Plaintiff would have limitations on performing postural
17   activities and would need to lie down approximately three to four times during an
18   eight-hour work shift. Tr. 433.
19         Dr. Hipolito and Dr. Marcelo each submitted a copy of a letter indicating
20   their opinion that Plaintiff’s high and low blood pressure events caused symptoms
21   that would prevent him from returning safely to work. Tr. 434, 708. Both doctors
22   deferred further recommendations regarding Plaintiff’s ability to work and the
23   duration of his incapacity to his specialist. Id.
24         The ALJ gave Dr. Hipolito’s medical report no weight, finding it to be
25   lacking in meaningful explanation and to be markedly discrepant from the
26   longitudinal medical record, particularly records indicating Plaintiff reported being
27   active without limitations and often denied the symptoms Dr. Hipolito mentioned
28   in the statement. Tr. 745. The ALJ further gave no weight to both copies of the


     ORDER GRANTING DEFENDANT’S MOTION . . . - 6
      Case 4:20-cv-05119-JTR     ECF No. 23     filed 04/19/21   PageID.1509 Page 7 of 13




 1   letters submitted by Drs. Hipolito and Marcelo, noting them to be conclusory and
 2   unclear, unsupported by the record, and inconsistent with the lack of persistent
 3   symptoms from Plaintiff’s labile blood pressure. Tr. 745-46. The ALJ further
 4   found the letters suspect due to their identical content, and agreed with the medical
 5   expert’s characterization of the letters as “nonsense.” Id.
 6         Plaintiff argues the ALJ erred, asserting that the opinions are supported by
 7   the extensive treatment records and arguing that the ALJ selectively read the
 8   record, in violation of the prior remand order from this court. ECF No. 18 at 12-14.
 9   Plaintiff further asserts there is nothing nonsensical about the letters, and notes the
10   medical expert agreed that Plaintiff’s conditions could cause the reported
11   symptoms. Id. at 14-15. Defendant argues the ALJ reasonably discounted the
12   opinions as vague, inconsistent with Plaintiff’s reports, and contrary to the context
13   of the record as a whole, and appropriately gave more weight to the medical
14   expert, Dr. Smiley. ECF No. 20 at 12-16.
15         The Court finds the ALJ did not err. The consistency of an opinion with the
16   record as a whole and the amount of explanation offered by the source are
17   legitimate factors for an ALJ to consider. 20 C.F.R. § 404.1527(c). The ALJ
18   reasonably found Dr. Hipolito’s medical report to be lacking in explanation for the
19   extreme limits offered. Tr. 745. The report contains little in the way of explanation
20   for the limitations, citing only to the diagnoses and no objective findings or testing.
21   Tr. 432-33.
22         The ALJ further adequately explained his interpretation of the longitudinal
23   medical record, noting the numerous instances when Plaintiff denied symptoms
24   related to his labile blood pressure, or presented with high or low pressure without
25   manifesting any symptoms. Tr. 745-46. The ALJ did not violate the directives of
26   the Court’s remand order. The Court found error in the previous ALJ pointing to
27   instances of Plaintiff denying symptoms without acknowledging the times when
28   symptoms were reported. Tr. 868-69. In the present decision, the ALJ engaged in a


     ORDER GRANTING DEFENDANT’S MOTION . . . - 7
      Case 4:20-cv-05119-JTR     ECF No. 23    filed 04/19/21   PageID.1510 Page 8 of 13




 1   thorough discussion of the evidence, acknowledging the varying reports and
 2   denials of symptoms, and ultimately finding the weight of the evidence did not
 3   support the extent of the limitations assessed by Drs. Hipolito and Marcelo. Tr.
 4   745-46. The Court further finds the ALJ’s interpretation is reasonable in light of
 5   the medical expert’s testimony.
 6         B.     Consultative examiner Dr. Drenguis
 7         Plaintiff argues the ALJ erred in giving little weight to the manipulative
 8   limitations assessed by Dr. Drenguis. ECF No. 18 at 15.
 9         Following an August 2014 exam, Dr. Drenguis offered a medical source
10   statement regarding Plaintiff’s abilities. Tr. 410-11. Among other limits, he opined
11   Plaintiff “may frequently reach, handle, finger and feel.” Tr. 411. The ALJ found
12   the manipulative limitations were not well-supported by the exam results, which
13   showed no issues with the extremities, and inconsistent with the longitudinal
14   record which did not show Plaintiff having any ongoing persistent difficulties with
15   his arms. Tr. 744.
16         The Court finds the ALJ did not err. Dr. Drenguis’ exam does not document
17   any objective findings supportive of limitations in the upper extremities, and he
18   offered no justification for any limitation on the use of the arms (while listing
19   coronary artery disease as the justification for the standing, walking, and lifting
20   limitations). Tr. 410-11. Furthermore, the record does not document any issues
21   with Plaintiff’s arms. Therefore, the ALJ’s rationale is supported by the record.
22         Additionally, as was noted in the prior remand order, any error in the
23   exclusion of the manipulative limitations is harmless. All of the jobs identified by
24   the vocational expert do not require more than frequent reaching, handling,
25   ///
26   ///
27   ///
28   ///


     ORDER GRANTING DEFENDANT’S MOTION . . . - 8
      Case 4:20-cv-05119-JTR     ECF No. 23    filed 04/19/21   PageID.1511 Page 9 of 13




 1   fingering, or feeling.1 Therefore, even if the ALJ had adopted Dr. Drenguis’
 2   assessed limitations in full, the outcome would not have changed. See Tommasetti
 3   v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008) (An error is harmless when “it is
 4   clear from the record that the . . . error was inconsequential to the ultimate
 5   nondisability determination.”).
 6         C.      Medical expert Dr. Miller
 7         In connection with the prior hearing, the first ALJ obtained interrogatories
 8   from medical expert Scott Miller. Tr. 724-33. Dr. Miller opined Plaintiff was
 9   capable of light level lifting and carrying, could stand and walk four hours each in
10   an 8-hour workday, and could sit for two hours in an 8-hour workday. Tr. 724-25.
11   He also assessed additional limitations on use of foot controls, postural activities,
12   and environmental conditions. Tr. 726-28.
13         The ALJ gave this opinion some weight, but noted Dr. Miller offered little
14   supportive explanation for his opinion and reviewed the record over three years
15   prior to the decision. Tr. 744. The ALJ thus stated that he relied more heavily on
16   the medical expert who testified at the hearing and reviewed the entire medical
17   record. Id.
18         Plaintiff argues the ALJ erred, as the opinion was offered during the relevant
19   period and is supported by the records Dr. Miller reviewed and evidence added to
20   the record later, and is consistent with treating provider opinions. ECF No. 18 at
21   15. Defendant argues the ALJ reasonably found the opinion inconsistent with
22   normal findings and lacking in supportive explanation, and asserts Plaintiff offered
23   no citation for his assertion that that opinion is consistent with evidence later added
24   to the record. ECF No. 20 at 17-18.
25
26         1
               See Dictionary of Occupational Titles (DOT) #729.687-010, 1991 WL
27   679733 (electrical accessories assembler); DOT #209.587-034, 1991 WL 671802
28   (marker); DOT #728.684-022, 1991 WL 679684 (wire worker).


     ORDER GRANTING DEFENDANT’S MOTION . . . - 9
     Case 4:20-cv-05119-JTR       ECF No. 23     filed 04/19/21   PageID.1512 Page 10 of 13




 1          The Court finds the ALJ did not err. The amount of explanation offered for
 2   an opinion and the source’s familiarity with the record are legitimate factors for the
 3   ALJ to consider. 20 C.F.R. § 404.1527(c). Dr. Miller’s interrogatories contain very
 4   little in the way of justification for the assessed limitations. Tr. 724-33. The ALJ
 5   did not err in assigning more weight to the medical expert who reviewed the entire
 6   record and was available for questioning at the hearing.
 7          D.     State agency consultant Dr. Hurley
 8          At the reconsideration stage of review in December 2014, Dr. Wayne Hurley
 9   reviewed Plaintiff’s file and opined he was capable of light level lifting and
10   carrying, but was limited to two hours of standing and walking. Tr. 93-94.
11          The ALJ gave some weight to this early opinion, but found Dr. Smiley’s
12   opinion was more consistent with the current record, noting a number of exhibits
13   had been added to the file in the intervening five years. Tr. 744. Plaintiff asserts
14   this opinion is still relevant, as it pertains to the period at issue, and argues it is not
15   inconsistent with later added evidence. ECF No. 18 at 16. Defendant argues the
16   ALJ’s rationale is reasonable and notes Plaintiff offers no citation for his assertion
17   that the opinion is consistent with later evidence, and notes Plaintiff does not
18   identify which portion of Dr. Hurley’s opinion he thinks was improperly rejected.
19   ECF No. 20 at 17-18.
20          The Court finds the ALJ did not err. As discussed above, a source’s
21   familiarity with the record is a reasonable factor to consider, and the ALJ did not
22   err in assigning the most weight to the medical expert who reviewed the entire file
23   and testified at the hearing.
24   2.     Plaintiff’s subjective complaints
25          Plaintiff contends the ALJ erred by improperly rejecting his subjective
26   complaints. ECF No. 18 at 16-19.
27          It is the province of the ALJ to make determinations regarding a claimant’s
28   reports. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). However, the


     ORDER GRANTING DEFENDANT’S MOTION . . . - 10
     Case 4:20-cv-05119-JTR     ECF No. 23    filed 04/19/21   PageID.1513 Page 11 of 13




 1   ALJ’s findings must be supported by specific, cogent reasons. Rashad v. Sullivan,
 2   903 F.2d 1229, 1231 (9th Cir. 1990). Once the claimant produces medical evidence
 3   of an underlying medical impairment, the ALJ may not discredit testimony as to
 4   the severity of an impairment merely because it is unsupported by medical
 5   evidence. Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998). Absent affirmative
 6   evidence of malingering, the ALJ’s reasons for rejecting the claimant’s testimony
 7   must be “specific, clear and convincing.” Smolen v. Chater, 80 F.3d 1273, 1281
 8   (9th Cir. 1996); Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1996). “General
 9   findings are insufficient: rather the ALJ must identify what testimony is not
10   credible and what evidence undermines the claimant’s complaints.” Lester, 81 F.3d
11   at 834; Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993).
12         The ALJ concluded Plaintiff’s medically determinable impairments could
13   reasonably be expected to cause some of his alleged symptoms; however,
14   Plaintiff’s statements concerning the intensity, persistence and limiting effects of
15   those symptoms were not entirely consistent with the medical and other evidence
16   of record. Tr. 742. The ALJ found Plaintiff’s statements were inconsistent with the
17   longitudinal medical evidence of record, including his regular denial of any
18   symptoms related to his cardiac condition or labile blood pressure, the lack of
19   objective findings regarding his back problems, his weak and inconsistent work
20   history, and his failure to stop smoking. Tr. 742-43.
21         Plaintiff argues the ALJ’s analysis of Plaintiff’s symptoms is not supported
22   and asserts the ALJ violated the remand order by cherry picking instances of
23   symptom-free visits. ECF No. 18 at 16-19. Defendant argues the ALJ reasonably
24   considered Plaintiff’s poor work history and the various evidence that
25   demonstrates inconsistency with Plaintiff’s allegations, including records of him
26   regularly denying symptoms. ECF No. 20 at 5-10.
27         The Court finds the ALJ offered clear and convincing reasons for
28   discounting Plaintiff’s subjective allegations. The Ninth Circuit has found that a


     ORDER GRANTING DEFENDANT’S MOTION . . . - 11
     Case 4:20-cv-05119-JTR     ECF No. 23     filed 04/19/21   PageID.1514 Page 12 of 13




 1   poor work history can support a rejection of a claimant’s symptom statements.
 2   See Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (An ALJ’s finding that
 3   the claimant had limited work history and “ha[d] shown little propensity to work in
 4   her lifetime” was a specific, clear, and convincing reason for discounting the
 5   claimant’s testimony.). The ALJ reasonably considered Plaintiff’s lack of
 6   consistent prior work history in discounting his allegations of disability for the
 7   requested period.
 8         Although it cannot serve as the sole ground for rejecting a claimant’s
 9   symptom statements, objective medical evidence is a “relevant factor in
10   determining the severity of the claimant’s pain and its disabling effects.” Rollins v.
11   Massanari, 261 F.3d 853, 857 (9th Cir. 2001). An ALJ may cite inconsistencies
12   between a claimant’s testimony and the objective medical evidence in discounting
13   the claimant’s symptom statements. Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d
14   1219, 1227 (9th Cir. 2009). As discussed above, the ALJ reasonably considered the
15   record, discussing the various incidences of Plaintiff’s high and low blood pressure
16   events and the accompanying symptoms, or lack thereof. While Plaintiff argues the
17   record supports his allegations, the ALJ’s interpretation of the record is supported
18   by substantial evidence. “If the evidence can reasonably support either affirming or
19   reversing a decision, we may not substitute our judgment for that of the
20   Commissioner.” Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007).
21         Plaintiff also asserts the ALJ erred in discounting the testimony of the third
22   party for the same reasons he discounted Plaintiff’s subjective statements. ECF No.
23   18 at 18. Because the Court finds no error in the ALJ’s discussion of Plaintiff’s
24   allegations, the ALJ did not err in rejecting similar testimony from a third party for
25   the same reasons. Molina v. Astrue, 674 F.3d 1104, 1122 (9th Cir. 2012).
26   3.    Step four findings
27         Plaintiff argues the ALJ erred in his step four determination because the
28   testimony of the vocational expert was based on an incomplete hypothetical


     ORDER GRANTING DEFENDANT’S MOTION . . . - 12
     Case 4:20-cv-05119-JTR       ECF No. 23   filed 04/19/21   PageID.1515 Page 13 of 13




 1   stemming from an inaccurate assessment of the medical and other evidence, and
 2   the ALJ failed to make specific findings regarding the demands of the past relevant
 3   work. ECF No. 18 at 19-20.
 4         Success on the first assignment of error is dependent on successfully
 5   showing that the ALJ erred in his treatment of the symptom statements and
 6   medical opinions. Because the Court finds that the ALJ did not harmfully err in his
 7   treatment of Plaintiff’s symptom statements and the medical opinions, Plaintiff’s
 8   argument is without merit.
 9         The second issue is harmless at most, as the ALJ made alternative step five
10   findings that Plaintiff has not challenged.
11                                     CONCLUSION
12         Having reviewed the record and the ALJ’s findings, the Court finds the
13   ALJ’s decision is supported by substantial evidence and free of legal error and is
14   affirmed. Therefore, IT IS HEREBY ORDERED:
15         1.     Defendant’s Motion for Summary Judgment, ECF No. 20, is
16   GRANTED.
17         2.     Plaintiff’s Motion for Summary Judgment, ECF No. 18, is DENIED.
18         The District Court Executive is directed to file this Order and provide a copy
19   to counsel for Plaintiff and Defendant. Judgment shall be entered for Defendant
20   and the file shall be CLOSED.
21         IT IS SO ORDERED.
22         DATED April 19, 2021.
23
24                                 _____________________________________
                                             JOHN T. RODGERS
25                                  UNITED STATES MAGISTRATE JUDGE
26
27
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 13
